On December 16,1996, it was hereby ordered that the defendant, Ernest A. Beavers, Jr., is sentenced for the crime of Burglary, a Felony, to Montana State Penitentiary, Deer Lodge, Montana, for a period of twenty (20) years, to run consecutively with CDC 96-148. The defendant is hereby given credit for time already served in Cause No. CDC 96-148 and Cause No. ADC 95-410, a total of 303 days. The defendant is subject to conditions as stated in the December 16, 1996 judgment.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal, Member, Hon. Richard G. Phillips
The Sentence Review Board wishes to thank Ernest A. Beavers for representing himself in this matter.